39 N.Y.2d 862 (1976)
In the Matter of the Claim of Debra Daly, Appellant,
v.
Opportunities for Broome, Inc., et al., Respondents. Workmen's Compensation Board, Respondent.
Court of Appeals of the State of New York.
Argued April 26, 1976.
Decided June 2, 1976.
Jefferson F. Meagher and Joseph P. Hester, Jr., for appellant.
Robert W. Hillis for Opportunities for Broome, Inc., and another, respondents.
Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE concur.
*863MEMORANDUM.
The order of the Appellate Division should be reversed and the determination of the Workmen's Compensation Board reinstated.
Although there may have been some evidence to rebut the presumption of a work-connected injury (Workmen's Compensation Law, § 21), there was no showing that the Workmen's Compensation Board credited this proof or found that the presumption had been rebutted. In view of this the Appellate Division erred in holding that there was no proof to sustain the board's finding because there was a continuing presumption of fact by virtue of the statute.
Order reversed, with costs, and the decision of the Workmen's Compensation Board reinstated in a memorandum.